In re Boudreaux, David;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. M, No. 93-1435; to the Court of Appeal, Fifth Circuit, No. 08-WR-1055.
*621Writ granted in part; otherwise denied. The district court is ordered to supply relator with a copy of the transcripts of trial and opening and closing arguments and the minute entries and subpoena returns entered into the record in relator’s case. State ex rel. Bernard v. Cr.D.C. 94-2247, pp. 1-2 (La.4/28/95), 653 So.2d 1174, 1175; State ex rel. Simmons v. State, 93-0275 (La.12/16/94), 647 So.2d 1094. In all other respects, the application is denied.